Title: To John Adams from Francis Dana, 30 August 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Augt: 19/30 1782
Dear Sir

I received your letter of Aug: 7th. yesterday afternoon, and at the same time the packet you mention. I thank you most cordially for your sentiments upon “something of consequence”: but I am no longer at liberty to pursue a course like that you point out. My last dispatches, which I presume you did not read, tho they came open under your Cover, are clear and decided upon that affair. I am glad of it. They have relieved me from much anxiety. By the way the or­dinance relative to marine affairs which I am told is enclosed, has not accompanied the letter. If it lays with you, pray forward it by the first post, and bear in remembrance my request about your treaty—oblige me if possible—I have not recd. the Genl’s: picture. I wish you had thought to mention by whom you sent it, that I might have made enquiry about it. If Mr: Thaxter shou’d not have sailed, pray beg him without fail, to buy two sets of Nugent’s New Pocket Dictionary French and English printed for J. Ash London 1778. and to present one set to my new correspondent and the other to Mrs: Dana. If he shou’d have sailed will you please in my name to present my correspondent with one set by the earliest opportunity. Mrs: D. may wait awhile, she is not so pressed to learn French, and let me know when you send it, or whether M. T. takes them.
Who is your present assistant, I think your letter is not the old hand. The enclosed you will be kind enoh to forward by the earliest opportunity. The one you will receive mark’d duplicate, is a copy of it. They must therefore go by different vessels; let this be attended to.
Your slow stepped people have shown the world they can occasionally assume the quick step, especially when they are apprehensive something is to be lost, or in danger of being lost if they dont strike into it. They marched in pretty good time with your Musicians. Now they have got to the Top of the Mountain, they must be allowed some time to take new breath, and to look about them; perhaps the heighth of it has made them a little dizzy when they cast an eye down upon their Flatts. They will soon feel the benefit, it is to be hoped, of a freer air, and acquire a degree of elasticity they have long been wholly unaccustomed to—Health to their Body Politic.
Fox’s system wou’d save the British Nation from destruction: but it hath pleased Heaven to pour down upon their heads a few more vials of wrath, for their abominable abominations.
Adieu my dear Sir. May God defend, save, and prosper our Country.
Your’s affectionatelyFRA DANA
